 BLOOMINGTON-NORMAL SEATING CO. 191Bloomington-Normal Seating Co. and Local 362, La-borers™ International Union of North America, AFLŒCIO.  Case 33ŒCAŒ13769 June 3, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND ACOSTA On August 27, 2002, Administrative Law Judge David L. Evans issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order as modified.2ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Bloom-ington-Normal Seating Co., Normal, Illinois, its officers, agents, successors, and assigns, shall take the action set forth in the Order, as modified. 1. Substitute the following for paragraph 2(b).                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 The Respondent excepts to the judge™s ﬁunsupported findingﬂ that it violated Sec. 8(a)(1) ﬁby requesting employees to report attempts by other employees to solicit union authorization cards on behalf of the Union.ﬂ  We agree that the evidence showed only that the Respondent™s production manager, in the course of an antiunion speech to employees, asked the employees to ﬁlet [the Respondent] know about itﬂ if they were ﬁthreatened or harassed about signing a union card.ﬂ  We also agree with the administrative law judge, however, that the Respondent thereby invited employees to inform it of protected, albeit unwanted, authorization card solicitations by other employees.  Because of the potential for chilling legitimate union activity, the Board finds such conduct unlawful.  See, e.g., Greenfield Die & Mfg. Corp., 327 NLRB 237, 238 (1988); Eastern Main Medical Center, 277 NLRB 1374, 1375 (1985), and cases cited.  We have modified the language of the recom-mended Order and the notice to conform to the precise allegation of the complaint. Member Schaumber would add that the request was unlawfully overbroad because it failed to distinguish between solicitation activity that is protectedŒeven though persistent and subjectively disliked by a targeted employeeŒand solicitation activity that is unprotected because it interferes with work or contravenes a legitimate nondiscriminatory rule against workplace harassment.  ﬁ(b) Telling its employees to inform the Respondent if any employees were harassed about signing a union card.ﬂ 2. Substitute the attached notice for that of the admin-istrative law judge.  APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the Federal labor law and has ordered us to post and obey this notice.  FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join, or assist a union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT threaten you with discharge or other dis-crimination if you engage in activities on behalf of, or express sympathies with, a union. WE WILL NOT request that you inform us if any em-ployees are harassed about signing a union card. WE WILL NOT in any like or related manner, interfere with, restrain, or coerce you in the exercise of the rights that are guaranteed to you by Section 7 of the Act.  BLOOMINGTON-NORMAL SEATING COMPANY  Ahavaha Pyrtel, Esq., for the General Counsel. Gary A. Wincek, Esq., of Chicago, Illinois, for the Respondent. DECISION STATEMENT OF THE CASE DAVID L. EVANS, Administrative Law Judge. This case under the National Labor Relations Act (the Act) was tried before me in Peoria, Illinois, on June 11, 2002. On October 9, 2001,1 the charge was filed by Local 362, Laborers™ International Union of North America, AFLŒCIO (the Union), alleging that Bloom-ington-Normal Seating Company (the Respondent) has engaged in unfair labor practices as set forth in the Act. Upon an inves-tigation of the charge, the General Counsel issued a complaint alleging that the Respondent had violated Section 8(a)(1) of the Act by threatening an employee with discharge because of his union activities and by telling employees to inform on the un-ion activities of other employees. The Respondent filed an an-swer admitting that this matter is properly before the National  1 All dates mentioned are in 2001, unless otherwise indicated. 339 NLRB No. 30  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 192Labor Relations Board (the Bo
ard) but denying the commission 
of any unfair labor practices. 
Upon the testimony and exhibits entered at trial,
2 and after consideration of the briefs that have been filed by the General 
Counsel and the Respondent, I make the following findings of 
fact and conclusions of law. I. JURISDICTION
 As it admits, the Respondent is, and has been at all material times, engaged at its office and place of business in Normal, 
Illinois, in the business of assembling automobile seats for 
Mitsubishi Motor Manufacturing of America, Inc., which entity 
is also located in Normal and which entity is directly engaged 
in interstate commerce. During the year immediately preceding 
the issuance of the complaint, the Respondent, in the course 
and conduct of its business operations, sold and shipped prod-ucts and materials valued in excess of $50,000 directly to Mit-
subishi Motor Manufacturing of America, Inc. Therefore, at all 
material times the Respondent has been an employer engaged 
in commerce within the meaning of
 Section 2(2), (6), and (7) of 
the Act. As the Respondent furthe
r admits, the Union is a labor organization within the meaning of Section 2(5) of the Act. II. THE ALLEGED UNFAIR LABOR PRACTICES The Respondent employs about
 110 production and mainte-nance employees at its facility. Production employee Russell 
Sears testified that during the last week in August 2001 he and 
other employees met with repres
entatives of the Union to dis-
cuss the possibility of the Union™s becoming their collective-
bargaining representative. At that time, the representative gave 
Sears union authorization cards to distribute among other pro-duction and maintenance employees, which Sears did. 
 Sears testified that his usual 
start time during the first week 
in September was 6:30 a.m. One day during that week Sears 
appeared at work at 6:15. That day, Sears had brought with him 
a newspaper called Union News. (Sears testified that the 
Union News is distributed to members of various unions in the area; 
his wife had received the copy of the newspaper at home.) 
Sears went to his work station and, while waiting for the time to 
clock in, he took out the newspa
per and began reading it. Ac-cording to Sears: 
 I was approached by my supervisor, Mark Overfelt. 
And I didn™t see him coming because he come from 
around the cart and I was sitting there reading. And he 
came up with one hand and grabbed ahold of my newspa-
per and went [attempted] to pull it from me.  
And he asked me what I was reading; he said ﬁAre you 
reading Union News?ﬂ 
And I said no. And I pulled it away from him, I rolled 
it up and I stood up and stuck it in my back pocket. 
And he asked me, ﬁAre you trying to start a union?ﬂ 
                                                          
                                                           
2 Certain passages of the transcript
 have been electronically repro-
duced; some corrections to punctuation have been entered. Where I 
quote a witness who re-starts an answer, 
and that re-starting is mean-
ingless, I sometimes eliminate words th
at have become extraneous; 
e.g., ﬁDoe said, I mean, he asked ﬂ becomes ﬁDoe asked . . . .ﬂ 
And I said no. And then he said, ﬁIf you™re trying to start a union, 
you™re gonna be canned.ﬂ
3 Sears further testified that Overfelt then turned and walked 
directly to the Respondent™s hum
an resources department. On cross-examination, Sears agreed that other employees knew 

that he supported the Union, but he testified that he had tried to keep his prounion sympathies a secret from members of man-
agement.  
Shirley Halsey, another production employee, is an aunt of 
Sears. Sears sometimes gives Halsey a ride to work. Halsey 
testified that during early September Sears gave her a ride to 
work and, at the time, she saw that he had a copy of the 
Union News. Halsey further testified that about 6:15 a.m. that day: 
 Well, I was kind of keeping an eye on my nephew 
Russell Sears because I was afraid that he had that paper. 
And so I was kind of keeping an eye on him ‚cause he was 
reading it up in his work station.  And then our supervisor, 
Mark Overfelt, came like 
from behind a oven cart and tried to take the paper from 
Rusty, and he [Sears] got the paper back and put it in his 
back pocket.  And so I started walking up towards the area to see 
what was going on, and by the time I got there he [Over-
felt] had left and went to the human resource department. 
 On cross-examination, Halsey 
acknowledged that she could not 
hear the words of the exchange between Sears and Overfelt. 
Based on the testimonies of Sears and Halsey, the complaint 
alleges that by Overfelt™s conduc
t the Respondent, in violation 
of Section 8(a)(1), ﬁthreatened an employee that he would be 
fired if he were trying to start a union.ﬂ
4For the Respondent, Overfelt testified that on the morning in 
question, as he walked about the plant performing his supervi-sory duties, he twice saw Sears reading a newspaper. On the 
first occasion, which was before the 6:30 a.m. start time, he 
could see by the form and layout of whatever Sears was reading 
that Sears was reading a newspape
r, but he could not see what newspaper it was. Overfelt testified that he asked Sears what he was reading; Sears replied ﬁnothingﬂ and placed the newspaper 
on his work bench. Overfelt testified that he continued walking 
and said nothing more to Sears.
 Overfelt testified that later during that morning, as he was again walking near Sears™ work station, he again saw Sears r
eading the newspaper. This time Overfelt could see that the newspaper was a copy of the 
Union News. Overfelt testified that, even during employees™ paid time, 
when they are waiting for more production to come to their 
work stations, they are permitted to read newspapers, and he 
therefore said nothing to Sears at the time. Overfelt denied 
attempting to take the newspaper away from Sears on either 
occasion, and he denied threatening Sears in any manner. Over-
 3 The Tr. p. 13, LL. 15Œ16, is corrected to add ﬁIfﬂ to the quotation 
of this sentence. (See Tr. p. 17, LL. 9Œ11.) 
4 The complaint does not allege that Overfelt™s questioning of Sears 
about whether he was trying to start a union was an interrogation in 
violation of the Act. 
 BLOOMINGTON-NORMAL SEATING CO. 193felt further denied that any other individuals were in the area on the first occasion that he saw Sears reading a newspaper. As the parties stipulated, on September 5 Todd Bodine, the Respondent™s production manager, read a speech to the produc-tion and maintenance employees. The parties further stipulated to the accuracy of a copy of Bodine™s speech. The speech is about 500 words long; generally it argues the disadvantages of union organization and the signing of union authorization cards. The final paragraph of Bodine™s speech was:  Finally, if you are threatened or harassed about signing a union card, I hope you will let us know about it. We will not stand for anyone threatening or harassing our associ-ates for any reason.  Based on this paragraph of Bodine™s speech, the complaint alleges that the Respondent, in violation of Section 8(a)(1), ﬁtold employees to inform the Respondent if any employees were harassed about signing a union card.ﬂ III. CREDIBILITY RESOLUTIONS AND CONCLUSIONS Sears testified that, during the first week of September, Overfelt attempted physically to take a copy of the Union News from him and threatened him with discharge (being ﬁcannedﬂ) if he was trying to start a union. Halsey corroborated Sears™ testimony that Overfelt attempted to take the copy of the Union News from Sears. Overfelt denied any such conduct. The Respondent has suggested no reason why Sears and Hal-sey would have lied during their testimonies. Moreover, as stated in Federal Stainless Sink Division, 197 NLRB 489, 491 (1972):  ﬁThe average employee [who is providing information in a proceeding to which his employer is a party] is keenly aware of his dependence upon his employer™s good will, not only to hold his job but also for the necessary job ref-erences essential to employment elsewhere.ﬂ12 Bearing this truism in mind, it is plain to see that the employee witnesses who testified against Respondent, especially Carol Maxwell and Winkler, did so knowing that they were in considerable peril of economic reprisal. Having thus much to lose, their testimony, adverse to Respondent, was in a sense contrary to their own interests and for this reason not likely to be false.13 ____________________________ 12 Wirtz v. B.A.C. Steel Products, Inc., et al., 312 F.2d 14, 16 (C.A. 4). 13 See, in this connection, Georgia Rug Mill, 131 NLRB 1304, 1305, modified on other grounds, 308 F.2d 89 (C.A. 5).  Also, in Flexsteel Industries, 316 NLRB 745 (1995), the Board stated that, although there is no presumption of credibly to be afforded to it, ﬁthe testimony of current employees which con-tradicts statements of their supervisors is likely to be particu-larly reliable because these witnesses are testifying adversely to their pecuniary interests.ﬂ  The testimonies of Sears and Halsey afforded them no possi-ble benefit and, being employed by the Respondent at the time that they gave their testimonies, they are ﬁcurrent employeesﬂ as described in the above-quoted Board decisions. That is, they were testifying against their employer™s interest and therefore subjecting themselves to the possible perils of job-place re-criminations (subtle as well as blatant) for that testimony. As the employees assuredly realized, the perils would be even greater if their testimonies were false. Moreover, Sears and Halsey had completely credible demeanors, and I do credit their testimonies over Overfelt™s denials.5 I therefore find that Over-felt, on or about September 5, 2001, threatened an employee with discharge if he attempted to assist any union in its efforts to become the collective-bargaining representative of the Re-spondent™s employees. By such conduct, I conclude, the Re-spondent violated Section 8(a)(1). I further find that the Respondent violated the Act when Bodine, in his speech of September 5, told the employees: ﬁFi-nally, if you are threatened or harassed about signing a union card, I hope you will let us know about it.ﬂ As the Respondent acknowledges on brief, the Board has repeatedly held that an employer™s request that employees inform it of conduct by other employees that may include protected union activities such as soliciting union authorization cards violates Section 8(a)(1).6 This is because what one employee may perceive as harassment (or a threat, explicit or implicit) may be no more than vigorous, or repeated, or vigorous and repeated, solicita-tions. Such solicitations are generally protected by the Act, but they would necessarily be discouraged by requests such as Bodine™s. On brief, the Respondent attempts to excuse Bodine™s con-duct by arguing that employers are sometimes held liable under Title VII for creating a hostile work environment when em-ployees engage in sexual or racially based harassment of other employees. The Respondent argues that Bodine™s request was consistent with such rulings and consistent with its employee handbook which encourages the reporting of such types of har-assment. Bodine™s speech, however, had nothing to do with employee conduct for which the Respondent may ultimately be held liable in a court of law. Bodine™s entire delivery was an antiunion message, and the only type of ﬁharassmentﬂ for which he solicited reports involved the protected activity of soliciting union authorization cards. Accordingly, I conclude that, by requesting employees to report attempts by other em-ployees to solicit union authorization cards on behalf of the Union, the Respondent violated Section 8(a)(1). On these findings of fact and conclusions of law and on the entire record, I issue the following recommended7                                                           5 Overfelt also testified that he and Sears had been friends. Of course, that Sears and Overfelt may once have been friends is not a consideration. For example, in Haines Hosiery, 219 NLRB 338 (1975), the Board specifically rejected the administrative law judge™s dismissal of an 8(a)(1) allegation on the basis of ﬁthe longstanding and friendly work relationshipﬂ between the threatening supervisor and the em-ployee. 6 See, for example, Arcata Graphics, 304 NLRB 541 (1991), and cases cited infra. 7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recommended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all pur-poses.     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 194ORDER The Respondent, Bloomington-No
rmal Seating Co., Normal, Illinois, its officers, agents, successors, and assigns, shall 
1. Cease and desist from (a) Threatening its employees with discharge if they become 
or remain members of a labor organization or if they give any 
assistance or support to a labor organization. (b) Requesting or instructing its employees to report attempts 
by other employees to solicit union authorization cards on be-
half of Local 362, Laborers™ International Union of North 
America, AFLŒCIO. 
(c) In any like or related manne
r interfering with, restraining, or coercing employees in the exercise of the rights guaranteed 
to them by Section 7 of the Act. 
2. Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Within 14 days after service by the Region, post at its 
Normal, Illinois facility copies of the attached notice marked 
ﬁAppendix.ﬂ8 Copies of the notice, on forms provided by the 
                                                          
                                                                                             
8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
director for Subregion 33, after being signed by the Respon-
dent™s authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for 60 con-
secutive days in conspicuous 
places including all places where notices to employees are customarily posted. Reasonable steps 
shall be taken by the Respondent to ensure that the notices are 
not altered, defaced, or covered by any other material. In the 
event that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy 
of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since September 5, 2001, the approximate date of the 
first unfair labor practice found herein. (b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
  ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
  